PER CURIAM.
Appellant, George Michael Agramonte, has filed an interlocutory appeal from an order granting a motion for partial summary judgment in favor of appellee, Irene Aviles. We conclude that we are without jurisdiction to entertain this appeal and, therefore, we dismiss it.
The order under review is not an appeala-ble non-final order under Fla.R.App.P. 9.130. Moreover, we have determined that this appeal should not be treated as a petition for a writ of certiorari under Fla.R. App.P. 9.040(c) and 9.100, as the appellant has an adequate remedy by plenary appeal when the trial court enters a final judgment.
Appeal dismissed.
BERANEK, GLICKSTEIN and HURLEY, JJ., concur.